DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 16 July 2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 July 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hikita (US Patent 6,427,941.)
Regarding claim 1, 
	Hikita discloses a conveyance device [as seen in figs. 1, 2 and 6] comprising: 
a support [16 in figs. 1, 2 and 6] having a support face configured to support a conveyed object [col. 2, lines 40-45]; 
a fluid introduction device [14 in figs. 1, 2, and 6] being outside the support [they’re two different components], the fluid introduction device configured to introduce a fluid [air; please note air is a fluid] between the support face of the support and the conveyed object, to form a fluid layer for floating the conveyed object [col. 2, line 40-col. 3, line 1]; and 
a conveyor [rollers 42A/42B in fig. 6] configured to convey the conveyed object being floating from the support via the fluid layer [col. 4, line 58-col. 5, line 12; please note that even though fig. 6 represents a different embodiment than the one on figs. 1 and 2, the components shared by the two are denoted by the same reference numerals.]

Regarding claim 4, 
	Hikita further discloses the conveyance device further comprising: 


Regarding claim 5, 
	Hikita further discloses wherein the support is a driven rotator configured to rotate along with conveyance of the conveyed object [col. 2, lines 62-66.]

Regarding claim 6, 
	Hikita further discloses wherein the center of gravity of the driven rotator is off a center of rotation of the driven rotator [as seen in the figs. 1, 2, and 6.]

Regarding claim 8, 
	Hikita further discloses wherein the fluid introduction device is outside the support in a width direction perpendicular to a conveyance direction of the conveyed object [as seen in figs. 1, 2, and 6], and 
wherein the fluid introduction device is configured to introduce the fluid toward the support in the width direction [when the air is supplied to the inner cylinder 18 through both its ends, as seen in figs. 1 and 2.]

Regarding claim 9, 
	Hikita further discloses wherein the fluid introduction device is configured to introduce the fluid in a smaller flow rate in a center area of the conveyed object in a width direction perpendicular to a conveyance direction of the conveyed object than a flow rate in an end area of the conveyed object in the width direction [since the air is introduced on either end of the inner cylinder 18.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita in view of Muir et al. (US 2015/0239690 – hereinafter Muir.)
Regarding claim 2, 
	Hikita discloses the claimed limitations as set forth above but fails to expressly disclose a conveyance device further comprising: 
a tension sensor configured to detect a tension of the conveyed object; and 
control circuitry configured to control the fluid introduction device according to a detection result of the tension sensor.

However, Muir discloses a media-guiding system that includes a media-guiding roller [80 in figs. 5-7 / 180 in fig. 10] having a roller axis and an exterior surface having one or more grooves formed around the exterior surface [as seen in fig. 7]; wherein a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hikita invention to include a tension sensor configured to detect a tension of the conveyed object; and control circuitry configured to control the fluid introduction device according to a detection result of the tension sensor as taught by Muir for the purpose of controlling the media by providing adequate friction even when there is minimal wrap of the media around the media-guiding roller, providing a stretching force to prevent wrinkles from forming, and reducing fluttering in receiver media webs that can result from insufficient traction between media-guiding rollers and the receiver media web [paragraphs 0014-0016.]

Regarding claim 3, 
	In the obvious combination, Muir further discloses the conveyance device further comprising: 
a behavior detector configured to detect a behavior of the conveyed object [the tension/force of the media is a behavior]; and 
control circuitry [195 in fig. 13] configured to control the fluid introduction device according to a detection result of the behavior detector [paragraph 0075.]

Regarding claim 10, 
	In the obvious combination, Muir further discloses a liquid discharge apparatus [100 in fig. 2] comprising: 
the conveyance device according to claim 1 [see rejection above in view of Hikita]; and 
a liquid discharge device [printing module, which includes printheads 20a/20b/20c/20d in fig. 2] configured to discharge a liquid onto the conveyed object conveyed by the conveyance device [paragraphs 0048-0050.]

Regarding claim 11, 
	In the obvious combination, Muir further discloses wherein the support face of the support is opposite a liquid adhering surface of the conveyed object to which the liquid is applied by the liquid discharge device [as seen in fig. 2; as applied to the Hikita invention.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hikita as modified by Muir.
Regarding claim 7, 
	Hikita as modified by Muir discloses the claimed limitations as set forth above but fails to expressly disclose wherein the support is an irrotational body.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the support so that it is irrotational, since it has been held that adjustability, where needed, involves only routine skill in the art.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One would have been motivated to make the support irrotational for the purpose of reducing fluttering in receiver media webs that can result from insufficient traction between media-guiding rollers and the receiver media web.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata (JP 2001085496A) discloses a conveying apparatus for a plate-like member, wherein when a cleaning liquid is supplied from a cleaning liquid pipe 11 and a plate-like member 1 is positioned on a porous material 10, a cleaning liquid layer is formed between the porous material 10 and the plate-like member 1, and the plate-like member 1 floats on the porous ceramics material 2 in its noncontact state. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853